Citation Nr: 1327809	
Decision Date: 08/30/13    Archive Date: 09/05/13

DOCKET NO.  11-27 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a skin disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel

INTRODUCTION

The Veteran served on active duty from September 1950 to September 1952.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

In July 2012, the Veteran testified before a Decision Review Officer (DRO) at the RO.  A transcript of the hearing is associated with the claims file.  The Board notes that the Veteran had also requested a hearing before a Veterans Law Judge sitting in Washington, D.C.  As such, he was notified at his address of record in a May 2013 letter that his requested hearing had been scheduled for July 2013.  However, the Veteran failed to appear for his scheduled hearing.  While a subsequent letter from the Board sent to the same address in July 2013 was returned as undeliverable, the May 2013 letter notifying the Veteran of his Board hearing was not returned as undeliverable and was sent to his address of record, which was verified at the July 2012 DRO hearing.  Therefore, as he failed to appear for his hearing without good cause, the Veteran's request for a Board hearing is considered withdrawn.  38 C.F.R. § 20.702(d) (2012).

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the Virtual VA claims file does not reveal any additional documents pertinent to the present appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).

At the outset, the Board finds that there is outstanding evidence that must be obtained before a fully informed decision may be rendered.  The evidentiary record reflects that the Veteran was in receipt of disability benefits from the Social Security Administration (SSA) as of November 1969.  See November 2001 SSA Data Inquiry; see also September 2008 VA Form 21-4138.  While such disability benefits would have likely been converted to retirement benefits when the Veteran turned 65, the records pertaining to his claim for disability benefits may be relevant to his current claim.  VA's duty to assist the Veteran particularly applies to relevant evidence known to be in the possession of the Federal Government, such as VA or Social Security records.  See 38 C.F.R. § 3.159(c)(2).  Therefore, because these records may contain pertinent information to the Veteran's pending claim, VA is obligated to obtain them.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  Accordingly, this claim must be remanded in order for VA to attempt to obtain the Veteran's SSA disability records.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Also, while on remand, the Veteran should be given an opportunity to identify any VA or non-VA healthcare provider who treated him for his skin disorder since service.  After securing any necessary authorization from him, the agency of original jurisdiction (AOJ) should obtain all identified treatment records, to include those from the VA Medical Center in Baltimore, Maryland, dated from August 2009 to the present, for consideration in the Veteran's appeal.

Additionally, the Board finds that a remand is necessary in order to afford the Veteran a VA examination so as to determine whether he has a current skin disorder that is related to his military service.  

In this regard, the Veteran has asserted that, while stationed in Germany in 1952, someone accidentally spilled grease on his upper chest/neck area, which resulted in his skin being burned.  He testified that he was taken to the hospital where he was given a bath in an alcohol-type substance and told to come back the next day; however, he was not taken back to the hospital but was, instead, given another bath, which resulted in his burn scar on his chest.  See July 2012 RO hearing transcript.  

The service treatment records (STRs) reflect that, in January 1952, the Veteran was treated for a slight burn on his right forearm, for which he was given ointment.  The STRs do not contain any subsequent complaints, treatment, or findings related to a residual burn scar, particularly a scar located on the upper chest/neck area.  Nevertheless, the Veteran's September 1952 separation examination reflects that he had a scar on his left scapular area, with no indication as to how or when the scar was incurred.  The Veteran has also asserted that he experienced itching in the affected area after service and that he was given a salve to treat his symptoms, which he has been using since that time.  He testified that he, now, has little pimples and dry skin in his upper chest/neck area, which he believes is related to the burn injury that reportedly occurred in service.   

In this case, there is competent lay evidence of an in-service injury, competent evidence of persistent and recurrent symptoms of a skin disorder, and competent lay evidence of continuity of symptomatology, which may indicate that the current symptoms may be associated with the in-service event.  There is, however, no medical opinion of record addressing whether the Veteran has a current skin disorder related to his military service.  Therefore, the Board finds that a remand is necessary in order to afford the Veteran a VA examination so as to address the etiology of his claimed skin disorder.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. Request from the SSA all records related to the Veteran's claim for disability benefits, including all medical records and copies of all decisions or adjudications.  All negative responses should be fully documented in the claims file.  

2. Send the Veteran a letter requesting that he identify any healthcare provider who treated him for his skin disorder after service.  After securing any necessary authorization from him, obtain all identified treatment records, to include VA treatment records from the Baltimore VA Medical Center dated from August 2009 to the present that are not already included in the claims file. 

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

3. After obtaining all outstanding treatment records, schedule the Veteran for a VA examination to determine if he currently has a skin disorder that is related to his military service.  The claims file must be made available to the examiner for review and the report should reflect that such review was conducted. All indicated tests and studies should be conducted.

(A)  The examiner should identify all current disorders of the skin.

(B)  For each currently diagnosed skin disorder, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or more) that any current skin disorder was incurred or is otherwise the result of his military service.  

In answering the foregoing, the VA examiner should consider whether the current skin disorder is related to the forearm burn noted in January 1952 or the left scapular scar noted at the September 1952 separation examination.  

The examiner is advised that the Veteran is considered competent to report the events that occurred during service, as well as the symptoms he experiences, including when those symptoms were incurred and how long they have persisted.  

A rationale must be provided for any opinion offered.  

4. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case, which includes consideration of all evidence contained in the paper and Virtual VA claims files.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. The Board intimates no opinion as to the outcome of this case. The Veteran need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


